10
11
12
13
14
15
16
f
18
19
20
21
22
23
24
25
26
27
28

Case 2:18-cv-01246-WBS-AC Document 15-2 Filed 03/31/20 Page 1 of 14

STANLEY GOFF (Bar No. 289564)
15 Boardman Place Suite 2

San Francisco, CA 94103
Telephone: (415) 571-9570

Email: scraiggoff@aol.com

Attorneys for Plaintiff

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA

ROBERT STRONG; CASE NO.: 2:18-cv-01246-WBS-AC

Plaintiffs,
DECLARATION OF STANLEY GOFF IN

SUPPORT OF PLAINTIFEF’S MOTION

Vv. FOR PARTIAL SUMMARY JUDGMENT
DATE: MAY 18, 2020
CITY OF VALLEJO, JARRETT TONN, TIME: 1:30 P.M.
ANDREW BIDOU and DOE VALLEJO
POLICE OFFICERS 1-25; HON. WILLIAM B. SHUBB
Defendants.

 

 

I, Stanley Goff, do hereby declare:

1. 1am an attorney at law duly licensed to practice before all Court of the State of
California and the United States District Court for the Eastern District of California. I am
counsel of record for Plaintiff in the instant action. As such, I have personal knowledge of the

facts set forth herein, and if called upon to testify, | could and would competently do so.

2. Attached as Exhibit 1 is a true and correct copy of the deposition transcripts of
Defendant Jarrett Tonn. This exhibit will also be produced on a thumb drive and delivered to the

Court.

 

 

 
 

ASe 2:18-cv-01246-WBS-AC Document 15-2 Filed 03/31/20 Page 2 of 14

3. Attached as Exhibit 2 is a true and correct copy of Defendant Jarrett Tonn’s body

camera footage. This exhibit will be produced on a thumb drive and delivered to the Court.

4. Attached as Exhibit 3 is a true and correct copy of Plaintiff Robert Strong’s cell phone

camera footage. This exhibit will be produced on a thumb drive and delivered to the Court.

5. Attached as Exhibit 4 is a true and correct copy of Defendant Jarrett Tonn’s

Responses to Plaintiff's Request for Admissions.

I declare under penalty of perjury under the laws of the State of California that the

foregoing is true and correct.

Dated: March 31, 2020
/s/ Stanley Goff

Attorney for Plaintiff

 
Case 2:18-cv-01246-WBS-AC Document 15-2 Filed 03/31/20 Page 3 of 14

Exhibit 1 deposition transcripts of Defendant Jarrett Tonn.
Case 2:18-cv-01246-WBS-AC Document 15-2 Filed 03/31/20 Page 4 of 14

 

 

oe WN FP

10

La
Le
sheet
14
15
16
17
18

Le
20
Zi
AZ

Zs

24
25

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA
SACRAMENTO DIVISION
om iO —
ROBERT STRONG,

)
)
Plaintiff, )
)
vs. ) No. 2:18-CV-01246-
) WBS-AC
CITY OF VALLEJO, JARRETT TONN, )
ANDREW BIDOU and DOE VALLEJO )
POLLCH CFFICERS 1-z3, )
)
Defendants. )
)
)
-—-000--
DEPOSITION OF JARRETT TONN
——H0o-—

Vallejo, California
Friday, August 9, 2019
242 P.M.
== Sue

DOUCETTE & ASSOCIATES
1219 Marin Street
Vallejo, California 94590
(707) 554-9970

REPORTED BY: REBECCA K. DOWELL, CSR, RPR
CSR License Number 8043

Page 1

 

 
Case 2:18-cv-01246-WBS-AC Document 15-2 Filed 03/31/20 Page 5 of 14

 

 

 

Page 10 Page 12
1 bunch of people showing up, and it becomes very unsafe. | the plaintiff by the arm and taking him out of his car;
2 So for my safety | don't want people calling 2 is that correct?
3. people, and especially nowadays you have people live 3. A. _ That is correct. There are events that led up
4 streaming, all sorts of stuff, but at the end of the day 4 to that, so | don't want it to seem out of place, but
5 | don't want anything done that's going to draw more 5 that in and of itself is correct.
6 people to this location, especially when I'm by myself 6 Q. Okay. Allright. Let's go through some of the
7 and I don't even know who this person is. 7 events that led up to that.
8 So | instructed him not to use his cell phone. 8 A. Sure.
9 Q. Okay. And did the plaintiff tell you that he 9 Q. Can you expound to me what were the events that
10 was simply trying to record you on his phone versus that | 10 led up to that?
11 he was talking on the phone? 11 MR. SMYTH: Calls for narration.
12. A. — Hedid not. 12 THE WITNESS: You want me to narrate, or do you
13. Q. Did you tell the plaintiff that you were 13 want a question?
14 recording him? 14. BY MR. GOFF:
15 A. I did. 15 Q. You can give a brief narrative.
16 Q. — And -- strike that. 16 A. [asked him several times to stop using his
17 Is there a law that a person is not allowed to 17 phone, he would not. | told him I was going to then take
18 record an officer while they're performing their duties? 18 his phone so he could not keeping using it.
19 MR. SMYTH: Calls for expert opinion. 19 I was afraid he was either in the middle of a
20 MR. GOFF: If you know. 20 call or already called, so I tried to grab his phone to
21 THE WITNESS: | don't believe there's a law 21 stop it, stop whatever phone call was possibly in
22 stating they cannot. 22 progress.
23. BY MR. GOFF: 23 When I went to take his cell phone he then
24 Q. Okay. And at the time that you were interacting 24 started to pull away and started to kind of twist his
25 with the plaintiff on the day of this incident you were, 25 body away.
Page 11 Page 13
| in fact, performing your duties as a public servant; is l At that point, being that he was physically
2 that correct? 2 resisting, not knowing anything about him or what might
3. A. — Iwas. 3 be in the car, | did remove him from the vehicle by
4 Q. Did you ever issue a command to the plaintiff to 4 grabbing him and pulling him out of the vehicle down to
5 put his phone away before you tried to take it from him? 5 the ground.
6 A. I might take issue with the exact wording. I 6 ©: Okay. Now, let me ask you this: Prior to you
7 told him to put his phone down or stop using it. I don't 7 grabbing the plaintiff by his arm and taking him out of
8 remember my exact words, but it was made cleartohimto | 8 the car did you say, "You're under arrest, I'm placing
9 put the phone down and stop using it. 9 you under arrest"?
10 Q. Okay. But you never said, "Put your phone away 10. A. I did not.
11 or else I'm going to take it from you"? 11] Q. And prior to you grabbing the plaintiff and
12 A. I don't believe I said those exact words. 12 taking him out of his car did he ever swing at you?
13. Q. And you didn't have a warrant to seize his 13. A, He did not.
14 phone; is that correct? 14 Q. And prior to you grabbing the plaintiff and
15 A. I did not. 15 taking him out of his car, did he ever lunge at you in
16 Q. And you never gave the plaintiff commands to 16 any kind of way?
17 step out of the car on his own; is that correct? 17 A. He did not.
18 A. I did not. 18 Q. And prior to you grabbing the plaintiff and
19 Q. You did subsequently grab the plaintiff by his 19 taking him out of his car, did he threaten you?
20 arm and took him out of his car to the ground; is that 20 MR. SMYTH: That's vague.
21 correct? 21 BY MR. GOFF:
22 MR. SMYTH: Objection; vague as to subsequent. 22 Q. _ Did he threaten to hit you?
23. BY MR. GOFF: 3 A. — He did not give me any verbal threats.
24 Q. On the day of the incident -- on the day of the 24 Q. Okay. Now, once you took the plaintiff out of
25 incident you wound up taking the plaintiff -- or grabbing 25 his car he was placed in a choke hold; is that correct?

 

 

4 (Pages 10 to 13)

 
Case 2:18-cv-01246-WBS-AC Document 15-2 Filed 03/31/20 Page 6 of 14

 

Page 18

A. I'm done.

Page 20

not swing at you; is that correct?

| I
2 Q. So in your police report it states that, "I did 2 A. Correct.

3. not conduct a carotid." When you say that, what are you 3. Q. — Okay. And prior to you placing the plaintiff --

4 referring to? 4 prior to placing your arm around the plaintiff's neck

5 A. Again, it's really hard to describe without 5 while he was on the ground he did not lunge at you; is
6 demonstrating, but in essence, you know, your arm can be] 6 that correct?

7 in front like this (indicating) where it's over someone's 7 A. That's correct.

8 front neck area, not necessarily like -- I'm not talking 8 Q. Okay. And prior to you placing the plaintiff --

9 sort of right on the Adam's Apple, the neck area. 9 or placing your arm around his neck when you guys were on
10 Q. Right. 10 ground he did not verbally threaten you; is that correct?
1] A. When I say | did not apply, so I could have 11 A. Correct.

12 applied the carotid if necessary, but I did not conduct a 12 Q. And same question: He didn't kick at you; is

13. carotid, meaning | did not at any point tighten up on 13 that correct?

14 that and I didn't apply any pressure to his carotid 14 A. Correct.

15 arteries with my bicep or my forearm. 15 Q. Okay. Let me ask you this: Once you took the
16 Q. During the time that you had your arm around the 16 plaintiff to the ground and you had your arm around his
17 plaintiffs neck, at any time did it appear that he could 17. neck, then did you place him under arrest then?

18 not breathe or that he was having problems breathing -- 18 MR. SMYTH: Vague.

19 A. No. 19 MR. GOFF: If he remembers.

20 Q. -- based on your observation? 20 BY MR. GOFF:

21 A. No. In fact, the opposite. He was talking 21 Q. Did you say, "You're under arrest"?

22 during that time. The carotid would have made someone | 22 A. Did I -- are you asking me if I said, "You are
23 pass out in several seconds, and he was talking clearly. 23 under arrest"?

24 Q. And I'm glad you said that. So if someone was 24 Q. Well, yes.

25 placed in a carotid hold would it have caused them to 25 A.  DidI--

 

 

Page 19 Page 21
1 become light-headed? 1 Q. First question: Did you say, "You're under
2 A. If someone was placed -- 2 arrest"?
3 MR. SMYTH: That's vagus, and may call for 3. A. — Idid not.
4 speculation. 4 Q. Okay. Was he placed under arrest?
5 But, go ahead, just generally. 5 A. My understanding of a lawful arrest, at that
6 THE WITNESS: Ifa proper carotid was applied 6 point, yes, he would be arrested.
7 the person would pass out within a matter of seconds. 7 Q. Okay. And what were the grounds for lawfully
8 BY MR. GOFF: 8 arresting him at that time, once you guys were on the
9 Q. Okay. Forty-five seconds? Thirty seconds? 9 ground?
10 A. It could be as quick as five or six seconds. 10 A. Yes. I would say the grounds for arrest in my
11 Depends how much pressure you're applying and how 11 mind occurred when he pulled the cell phone away from me |
12 properly, just depends. 12 and tried to turn away from me. I felt that to be a
13 Q. Okay. So let me ask you this: Prior to -- 13. violation of the Penal Code Section 148(a), resisting or
14 strike that. 14 obstructing an investigation of a police officer.
15 When you had your arm around the plaintiff's 15 Q. Okay. So he conducted or engaged in the 148
16 neck, and it wasn't a carotid hold, but when you had your 16 offense before you even put your hands on him; is that
17 arm around his neck you guys were on the ground; is that 17 correct?
18 correct? 18 A. That's correct.
19 A. That's correct. 19 Q. And this was because when you grabbed his phone
20 Q. And how did you guys wind up on the ground? Did | 20 he tried to not let you grab his phone?
21 the plaintiff wrestle you to the ground or was he taken 21 A. Correct. And I could even clarify, actually,
22 to the ground? 22 the initial part of the 148 violation was the continuous
23 A. He was taken to the ground. 23 use of his phone after me telling him not to, but the --
24 Q. And prior to the plaintiff being taken to the 24 you were kind of splitting up.
25 ground and you placing your arm around his neck, he did 25 The resisting portion definitely happened on

 

 

 

6 (Pages 18 to 21)
Case 2:18-cv-01246-WBS-AC Document 15-2 Filed 03/31/20 Page 7 of 14

 

 

 

 

Page 26 Page 28
| zero discipline in this department. | knot listening to the police and being uncooperative.
2 MR. GOFF: Okay. I figured that. I always 2 A high percentage of the time, in my experience
3 gotta ask that. 3 and in all the training that I've done, it means there's
4 BY MR. GOFF: 4 ahigh likelihood that there's some other crime that |
5 Q. Did you ever place your knee in the plaintiff's 5 don't know of, probably bigger than the one I'm currently
6 head or on the plaintiff's head while he was on the 6 investigating, in this case a registration because if it
7 ground? 7 was merely a registration, and in other traffic stops
8 A. No. It might have been over or near it. | 8 where that -- it is what it appears on its face, people
9 don't believe I like -- | was squatting over him trying 9 are compliant.
to handcuff him at some point. 10 So when people are not compliant, and I kind of
Q. Okay. Based on your -- strike that. 11 say like partial compliance is noncompliance. If you're
Prior to pulling the plaintiff out of the car 12 only halfway listening to what I'm saying, you're not
did he pose an immediate threat to you? 13 listening to what I'm saying, and there's a reason you're
MR. SMYTH: Vague, calls for a legal conclusion. | 14 doing that.
MR. GOFF: You can answer. 15 And we deal with so many people with guns, and,
THE WITNESS: Repeat that again, I'm sorry, 16 you know, | was already in that neighborhood because so
before when? 17 many stolen cars, and we've had people with guns in that
BY MR. GOFF: 18 neighborhood, specifically in that block radius, so when
Q. — Sure. Prior to you pulling the plaintiff out of 19 people start not complying, not listening, and then
the car, grabbing his arm, pulling him out of the car, 20 pulling away I am fearful, yeah. Are they going to hide
did he pose an immediate threat to you? 21 a weapon or are they going to access a weapon, are they
A. | mean he -- that's a very hard question to 22 gonna grab the car and put it in drive?
answer because -- | mean if you ask me was there a 23 So yes, | am fearful about that type of
visible threat that I saw -- 24 behavior, and I was specifically fearful about what he
Q. Yes. 25 might try to do next in that case, not knowing who he
Page 27 Page 29
1 A. --I could say no, but I think it's the unknown 1 was.
2 threat of I have a guy ina car that | don't know what 2 Q Okay. But he didn't threaten you?
3. they might have, and now they're not listening, they're 3. A. He made no verbal threats.
4 not obeying what I'm saying, and now they're pulling away 4 Q. Okay. And he didn't swing at you?
5 so -- | mean I think there's always a threat when there's 5 A. He did not.
6  anunknown and unsecured person who I have no clue -- you} 6 Q. And he did not have a weapon in the car?
7 know, I always tell people when they say they're scared 7 =«A.«. He did not.
8 of the police | go: You know who I am because I'm 8 I should clarify that. I don't know if they
9 wearing a badge and a name tag. I have no clue who you 9 found any small knives or un -- or minor weapons. There
10 are. 10 was no firearms or anything like that.
11 Q. Right. Right. 11 Q. Well, you didn't find weapons in the car?
12 A. So, you know, there's always a threat. You 12 A. 1 don't believe I was the person to even search
13 know, did I see any weapons, no, if that helps. 13 that car at that point. I did not find any weapons.
14 Q: Yeah. It does help because that's my question. 14 Q. All right. Let me ask you this: Regarding the
15 Like at that moment in time did it appear -- did you feel 15 use of force, when is it -- based on the policies of the
16 threatened that he was going to immediately try to harm 16 Vallejo Police Department, when is it appropriate to use
17 you, engage and try to harm you? 17 force?
18 A. | -- 18 MR. SMYTH: It's vague, overbroad, and the
19 MR. SMYTH: Overbroad. 19 policy document may speak for itself, so if it's written,
20 BY MR. GOFF: 20 then refer to that.
21 ‘©. Like was he reaching for a weapon? Was he 21 But to the ability you can summarize or --
22 reaching for a stick? Was -- 22 THE WITNESS: Sure.
23. A. — So when he turned away I did become very 23 MR. GOFF: Just a summary, yeah.
24 concerned because he pulled his phone away and started 24 THE WITNESS: So I am authorized by law and by
25 turning away, and I'm always concerned when people are 25 policy to use physical force as necessary and reasonable

 

8 (Pages 26 to 29)

 
Case 2:18-cv-01246-WBS-AC Document 15-2 Filed 03/31/20 Page 8 of 14

 

Page 30

to effect an arrest.

Page 32
STATE OF CALIFORNIA _ )

 

 

 

 

|
2 Specifically I'm authorized by both of those ) ss:
3 things to use greater amount of force than is being used 2 COUNTY OF SOLANO __)
4 against me if there is someone resisting, meaning if 3 ; ;
5 someone is just pulling away I could potentially Tase 4 I, REBECCA K. DOWELL, a duly licensed Certified
6 them or use a baton. I don't have to equal the amount of - Shonthand epee, ihe oe aliforitia, heteby contttiy
, 6 that the witness in the foregoing deposition, named
7 force to overcome, and I'm allowed to use a greater force 7 JARRETT TONN
8 to overcome that resistance as is reasonable and as is 8 was duly sworn to testify to the truth, the whole truth
9 necessary. ; 9 and nothing but the truth in the within-entitled cause;
10 So that's my understanding. 10 that said deposition was taken at the time and place
11 BY MR. GOFF: 11 therein named: that the testimony of said witness was
12 Q. Allright. And ifthe person is not -- if the 12 reported by me, and was thereafter transcribed under my
13 person is not resisting then it wouldn't be necessary to 13 direction by computer-aided transcription; that the
14 use force; is that correct? 14 foregoing is a full, complete, and true record of said
15 MR. SMYTH: Overbroad, vague, calls foralegal | 15 testimony.
16 conclusion, and resisting being a term of art as a legal 16 I further certify that I am not related to any
17% woxclosion 17 party or counsel or attorney for any of the parties to
18 MR. GOFF: You can answer if you can. 18 said deposition, nor in any way interested in the outcome
19 THE WITNESS: You're always using against some > oF aie Gale nampa in sard capo, .
oe on a ; 20 I have hereunto set my hand this 20th day of
20 force, whether you're picking up someone's arm to 21 August, 2019.
21 handcuff him. Again, the amount of force you use is oy) ,
22 dependent on the person you're dealing with. 3
23 MR. GOFF: Right. 24
24 No further questions. I'm good. REBECCA K. DOWELL, RPR
25 --000-- 25 CSR License No. 8043
Page 31
| (The deposition concluded at 3:18 p.m.)
2 --0O0--
3
4
5
JARRETT TONN
6
7 --0O0--
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

9 (Pages 30 to 32)

 
Case 2:18-cv-01246-WBS-AC Document 15-2 Filed 03/31/20 Page 9 of 14

Exhibit 2 Defendant Jarrett Tonn’s body camera
Case 2:18-cv-01246-WBS-AC Document 15-2 Filed 03/31/20 Page 10 of 14

Exhibit 3 Plaintiff Robert Strong’s cell phone camera footage.
Case 2:18-cv-01246-WBS-AC Document 15-2 Filed 03/31/20 Page 11 of 14

Exhibit 4 Defendant Jarrett Tonn’s Responses to Plaintiff's Request for

Admissions.
Casé

Oo OD YN DWN BP W wD Ke

Sw NY NY NY NN N NY HY ee Be we ew ew Dw Wn Ln iL
ows SS Se eH Oe Oo 6 ew a hb Ro me oe S

 

 

2:18-cv-01246-WBS-AC Document 15-2 Filed 03/31/20 Page 12 of 14

CLAUDIA M. QUINTANA

City Attorney, SBN 178613

BY: TIMOTHY R. SMYTH

Deputy City Attorney, SBN 258661
CITY OF VALLEJO, City Hall

555 Santa Clara Street, P.O. Box 3068
Vallejo, CA 94590

Tel: (707) 648-4545

Fax: (707) 648-4687

Email: timothy.smyth@cityofvallejo.net

Attorneys for Defendants CITY OF VALLEJO,
JARRETT TONN, and ANDREW BIDOU

UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF CALIF ORNIA, SACRAMENTO DIVISION

ROBERT STRONG, Case No: 2:18-cv-01246-WBS-AC
Plaintiff,
VS. DEFENDANTS CITY OF VALLEJO AN D
JARRETT TONN’S RESPONSE TO
CITY OF VALLEJO, JARRETT TONN, REQUESTS FOR ADMISSION, SET ONE

ANDREW BIDOU and DOE VALLEJO
POLICE OFFICERS 1-25;

Defendants.

 

 

REQUESTING PARTY: Plaintiff ROBERT STRONG
RESPONDING PARTY: Defendants JARRETT TONN, CITY OF VALLEJO
SET NO.: ONE

REQUEST FOR ADMISSION NO. 1:
Admit that the Plaintiff did not break any laws in your presence on the date of the
incident.
//
HI

 

Case No. 2:18-cv-01246-WBS-AC RESPONSE TO REQUESTS FOR ADMISSION,
SET ONE
s1=
Cas@ 2:18-cv-01246-WBS-AC Document 15-2 Filed 03/31/20 Page 13 of 14

 

 

 

1 || RESPONSE TO REQUEST NO. 9:

2 Responding party objects to this request as it is vague, ambiguous, and overbroad.
3 || Further, this request calls for a legal conclusion and is an incomplete hypothetical. As phrased,
4 || responding party cannot admit or deny this request.

5 ||) REQUEST FOR ADMISSION NO. 10:

6 Admit that you placed the Plaintiff in a carotid hold (choke-hold) on the date of the
7 || incident.

8 || RESPONSE TO REQUEST NO. 10:

9 Responding party objects to this request as it is vague, ambiguous, and overbroad.
10 || Without waiving the foregoing objection, Responding Party responds as follows: Admit that

—
—

responding party placed Plaintiff in a carotid hold to detain Plaintiff as he resisted Officer Tonn,

 

 

 

 

 

 

12 || but did not apply pressure to “choke” Plaintiff in the hold.

13 || REQUEST FOR ADMISSION NO. 11:

14 Admit that you were wearing a body camera on the date of the incident.

15 || RESPONSE TO REQUEST NO. 11:

16 Admit.

17 |, REQUEST FOR ADMISSION NO. 12:

18 Admit that your body camera was activated on the date of the incident.

19 || RESPONSE TO REQUEST NO. 12:

20 Admit.

21 || REQUEST FOR ADMISSION NO. 13:

22 Admit that you have been accused of using excessive force as a Vallejo Police Officer
23 || within the last 10 years.

24 || RESPONSE TO REQUEST NO. 13:

25 Responding party objects to this request as it is vague, ambiguous, and overbroad.

26 || Furthermore, this request seeks private information protected from disclosure pursuant to the
27 || official information privilege (see Sanchez v. City of Santa Ana, 936 F.2d 1027, 1033 (9th Cir.
28

 

Case No. 2:18-cv-01246-WBS-AC RESPONSE TO REQUESTS FOR ADMISSION,
SET ONE
-4-

 

 
Cas@}2:18-cv-01246-WBS-AC Document 15-2 Filed 03/31/20 Page 14 of 14

1 || REQUEST FOR ADMISSION NO. 18:

Admit that the Plaintiff suffered cut on his lip after being taken to ground by you on the
date of incident.
RESPONSE TO REQUEST NO. 18:

Responding party objects to this Tequest as vague, ambiguous, and overbroad.

Responding Party lacks sufficient information to admit or deny this request.

DATED: June 11, 2019 Respectfully submitted,

a?

10 <5 Ca ae

TIMOTHY R. SMYTH
11 Deputy City Attorney
Attorneys for City Defendants

 

So Oo ND W' KR WD PL

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case No. 2:18-cv-01246-WBS-AC RESPONSE TO REQUESTS FOR ADMISSION,
SET ONE
= 6s

 

 
